Citation Nr: 1700843	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  05-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a shrapnel wound injury, right thigh, with retained metallic foreign bodies.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a shrapnel wound injury, right thigh, Muscle Group XIV.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal was previously before the Board in February 2009, November 2010, and July 2012, at which times it was remanded for additional development.  As was previously explained in the Board's prior July 2012 remand, the Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in April 2005.  Additionally, entitlement to TDIU was determined to have been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and will be considered part and parcel of the claim for benefits for the underlying disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any further delay is regrettable, a remand is warranted for additional development.



I.  Missing April 2005 DRO Hearing Transcript

When the Board previously considered this appeal, the Veteran's claims file was almost entirely in paper format.  The July 2012 remand noted that the "Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in April 2005" and that a "transcript of this hearing has been associated with the Veteran's VA claims folder."  Now that the claims file has been converted to electronic format on the Veterans Benefits Management System (VBMS), it appears that a copy of the transcript is missing.  See also Veterans Appeals Control and Locator System (VACOLS).  Accordingly, a remand must be made to obtain this potentially relevant document.

II.  Missing Service Records

Additionally, a comprehensive review of the claims file reflects that relevant service records are outstanding.  First, it appears that the Veteran was provided with a Medical Evaluation Board (MEB) review at the time of discharge, but service treatment records do not contain the MEB report and associated findings.  Second, the Veteran has provided statements that he was hospitalized in service and subsequently had as many as four or five surgeries to remove shrapnel.  See September 2003 VA examination report ("He states that he had four to five surgeries for removal of shrapnel treatment of wounds and removal of cast.")  Pursuant to the April 2004 VA examination report, he was hospitalized originally in the Republic of Vietnam, then at the local Saigon Hospital in Japan, and also at the military hospital at Fort Polk, Louisiana, where he had to stay for at least a month.  See also January 1970 claim for benefits (noting treatment at the "3rd Surg Hosp-RVN," "Camp Zama-Japan," and "Ft. Polk, La.").  These records, however, are also not encompassed in the Veteran's service treatment records.  Because records of in-patient hospital treatment are often kept in a separate location from service treatment records, a specific request must be made for any in-patient records during the Veteran's multiple hospitalizations.   Accordingly, a remand is necessary so that these pertinent documents can be obtained, especially given how important the history of a shrapnel wound injury is to the rating of any residual muscle group impairment.

III.  New VA Examination of Right Thigh Muscles

In this case, there have been several noted scars on the Veteran's right thigh.  See, e.g., January 2014 VA skin examination (identifying scars to both the right anterior and medial thigh); July 2005 VA examination report; January 1994 VA examination (identifying two scars on the right side about mid-thigh lateral and another closer to the knee medially); January 1983 VA examination (identifying scars to the distal third of the right thigh anteriorly and right knee region medially); March 1974 VA examination (noting three scars).  As the Veteran is only receiving compensation for residual injury to Muscle Group XIV, the Board concludes that a new VA examination should be conducted to specifically identify, and assess the severity of, all potential right thigh muscle groups affected by his shrapnel wound injury.  

As to the issue of entitlement to TDIU, the claims being remanded herein are inextricably intertwined.  See Harris v. Derwinski, 1 Vet App 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board will delay making a determination on the claim for TDIU until the other claims have been adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file a copy of the Veteran's April 2005 DRO hearing transcript.

2.  Associate with the claims file the Veteran's Medical Evaluation Board findings.

3.  Associate with the claims file in-patient treatment records for the Veteran's in-service hospitalizations, which are noted to have occurred in the Republic of Vietnam, then at the local Saigon Hospital in Japan, and also at the military hospital at Fort Polk, Louisiana.

4.  After accomplishing the development requested in steps 1 through 3 above, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his right thigh muscle disability.  The Veteran's electronic claims file must be made available to the examiner for review (including all pertinent records located in VBMS and Virtual VA).  Any tests and studies deemed necessary by the examiner should be performed, if any.

(1) For the right thigh, please identify the muscle group(s) associated with his shrapnel wound injury, the degree of injury to all muscle groups involved, to include whether there is more than one muscle group involved in the same anatomical region, and the functions affected.  In doing so, the Board notes that X-ray findings document the presence of retained foreign bodies in the right thigh, so the examiner is especially requested to identify each muscle group, if any, with retained foreign bodies; and  

(2) To the extent possible, please discuss whether the disability associated with each affected muscle group would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




